              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA

GLENN HEAGERTY,                         )
                                        )
            Plaintiff,                  ) Civil Action No.
                                        )
v.                                      ) 1:18-cv-01233-CAP-CMS
                                        )
EQUIFAX INFORMATION                     )
SERVICES LLC, et al.,                   )
                                        )
            Defendants.                 )

   DEFENDANT EQUIFAX INFORMATION SERVICES LLC AND
NATIONAL CONSUMER TELECOM & UTILITIES EXCHANGE, INC.’S
               RESPONSE IN OPPOSITION TO
  PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

      Defendants, Equifax Information Services LLC (“Equifax”) and National

Consumer Telecom & Utilities Exchange, Inc.’s (“NCTUE”), file their Response

in Opposition to Plaintiff’s Motion for Partial Summary Judgment (“Plaintiff’s

PMSJ,” Doc. 48). For the reasons below and in Defendants’ motion for summary

judgment (“Defendants’ MSJ,” Doc. 53), Plaintiff’s motion should be denied and

Defendants’ motion should be granted.

                              INTRODUCTION

      Plaintiff moves for partial summary judgment on the theory that NCTUE

provided a consumer report derived from NCTUE data to Equifax numerous times.

The simple fact is that NCTUE never provided such a report. Instead, as set forth
in Equifax’s MSJ, an Insight credit score, calculated using high-level data from

Plaintiff’s Equifax and NCTUE credit files, was visible on the computer screens of

Equifax’s operators when they handled Plaintiff’s consumer disputes related to his

Equifax credit file. The NCTUE data used to calculate the Insight scores, in this

context, was not within the Fair Credit Reporting Act’s (“FCRA”) definition of

consumer report because it was never compiled, used, or intended to be used, for

the purposes of determining Plaintiff’s eligibility for credit, insurance, or

employment by Equifax. To hold otherwise would ignore the current-day, real-

world manner in which the Insight scores were utilized (or, more to the point, not

utilized) by these two companies in this unique context. The Insight scores (and

NCTUE’s data used to calculate them) were not, on these narrow facts, consumer

reports under the FCRA, and Plaintiff’s PMSJ should be denied on this basis

alone.1



1
  As a preliminary matter, the Court should first decide whether Plaintiff has
standing under Article III of the U.S. Constitution. As Defendants argued in their
own MSJ (Doc. 53-1, pp. 7-15), and further below, Plaintiff has not suffered any
concrete harm under the facts and his Complaint should be dismissed accordingly.
Even Plaintiff recognizes that, at worst, this is a case of “one credit reporting
agency, Equifax” providing his consumer report to “another credit reporting
agency, NCTUE.” (Doc. 48-1 at 2.) Such a consumer reporting agency-to-
consumer reporting agency exchange of information under the circumstances
presented here cannot possibly have caused Plaintiff any legally recognizable harm

                                        2
      Even if the Court were to determine that (1) Plaintiff has standing under

Article III, and (2) the Insight scores were consumer reports under the FCRA,

Plaintiff’s PMSJ should still be denied. Plaintiff has failed to present any evidence

that his NCTUE data was used improperly or provided to any third parties outside

of Equifax and NCTUE. The transmission of data between two regulated consumer

reporting agencies under the unique circumstances presented here did not result in

the exposure of consumer report data to anyone who could use it for any improper

purpose. Further, Plaintiff has failed to present evidence that he was denied credit

based upon the use of his NCTUE data. The fact that the data was used to calculate

an Insight Score, which was not used for a credit decision, but instead for customer

service as part of Plaintiff’s dispute, further demonstrates the narrow use of the

data under circumstances which neither presented nor caused any harm to Plaintiff.

Accordingly, Plaintiff’s PMSJ should be denied.

      NCTUE similarly did not violate the FCRA. It had a longstanding

contractual relationship with Equifax and had every reason to believe that Equifax,

a national consumer reporting agency, would comply with the FCRA in its use and

management of NCTUE’s data. NCTUE conducted periodic audits of Equifax to


and amounts to nothing more than a “bare procedural violation,” insufficient to
confer standing. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016).

                                         3
make sure that it did so. When NCTUE learned of the practice at issue in this

lawsuit after it was filed in 2018, NCTUE, in an abundance of caution, instructed

Equifax to stop generating the Insight score in connection with Equifax’s handling

of Equifax consumer disputes. Equifax indisputably did so. NCTUE, not Plaintiff,

is entitled to summary judgment on these facts.

              ARGUMENT AND CITATION OF AUTHORITY

I.    PLAINTIFF’S MOTION FURTHER DEMONSTRATES HIS LACK
      OF STANDING UNDER ARTICLE III.

      In their MSJ, Defendants demonstrated that Plaintiff suffered no concrete

harm and therefore lacks standing under Article III. See, Doc. 53-1 at pp. 7-15.

Plaintiff’s PMSJ further proves the point. Just because Plaintiff “did not

understand why one credit reporting agency, Equifax, would provide his consumer

report to another credit reporting agency, NCTUE,” (Doc. 48-1 at 2) does not mean

he suffered the type of harm sufficient to confer standing. Such a consumer

reporting agency-to-consumer reporting agency exchange, particularly on the

narrow facts presented here, did not harm Plaintiff in any manner.

      The case of Harmon v. RapidCourt, LLC, No. CV 17-5688, 2018 WL

6062355, at *5 (E.D. Pa. Nov. 20, 2018) provides an example of how such an

exchange is harmless to a consumer. In Harmon, the Plaintiff alleged that

RapidCourt transmitted certain criminal record information to Checkr, that both
                                         4
RapidCourt and Checkr were CRAs, and that the criminal record information

transmitted was a consumer report. Id. at *1-2. The plaintiff further alleged that he

suffered various forms of emotional distress as a result of the unauthorized

disclosure. Id. RapidCourt moved to dismiss the complaint on standing grounds

because “the disclosure of information to another consumer reporting agency,

without more, does not constitute a concrete harm.” Id. at *4. The court agreed

and, citing to Spokeo, stated that it was “unwilling to find that the transmission of

allegedly prohibited information from one consumer reporting agency to another is

a concrete injury that is real and not abstract.” Id. at *5 (citing Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1548 (2016)) (internal quotations omitted). Importantly,

the court further held that:

             With his four asserted injuries, Harmon is merely
             winging it in an attempt to manufacture an injury in fact.
             Although embarrassment, frustration, and other
             emotional harms are cognizable under the FCRA, the
             Court finds that such harms arising solely from
             disclosure of information to a consumer reporting
             agency, as Harmon has alleged, do not satisfy the Article
             III injury requirement.




                                         5
Id. 2 So too here. Plaintiff simply could not be harmed by these events and his

Complaint should be dismissed for lack of standing.

II.   PLAINTIFF’S MOTION SHOULD BE DENIED BECAUSE NCTUE
      DID NOT PROVIDE PLAINTIFF’S CONSUMER REPORT TO
      EQUIFAX.

      Defendants have demonstrated, in their own MSJ, why the information

exchanged between NCTUE and Equifax was not a consumer report and

incorporate those arguments here. Doc. 53-1 at pp. 16-21. In his PMSJ, Plaintiff

offers nothing to change the analysis. To the contrary, he merely assumes, in

conclusory fashion, that the data exchanged between Equifax and NCTUE was a

consumer report. Indeed, Equifax as a company does not extend credit, and

Plaintiff has failed to present any evidence to the contrary. Because Equifax does

not extend credit, the subject data could not possibly have been used, prepared or

provided to determine Plaintiff’s eligibility for credit. Thus, it could not constitute

a consumer report.

      Plaintiff concedes that the only information at issue is the Insight score and

that the Insight score “is a credit scoring model that was developed by Equifax, and

is based, in part, on information contained in a consumer’s NCTUE credit files.”

2
 Although Harmon is from a federal court outside of this jurisdiction, there are
numerous cases in which this Court has found a lack of standing under Spokeo. See
Doc. 53-1 at pp. 9-11.

                                          6
Doc. 48-1 at 6. He alleges that “[i]n order to generate the Insight Score, Equifax

obtains the following data from consumer’s NCTUE credit files: account payment

history, number of accounts, type of accounts, credit available, credit used, and

length of credit history.” Id. He does not allege that any Equifax operators who

may have been able to view his Insight scores, knew the names of any of his

NCTUE-reporting creditors, or had access to anything other than the score itself.

       Plaintiff makes much of the unremarkable admissions by NCTUE and

Equifax that NCTUE data reports are consumer reports. Id. at pp. 13-14; 17; 21.

Plaintiff misconstrues these admissions in an effort to prove the information

exchanged between NCTUE and Equifax is a consumer report. Relevant here,

Plaintiff argues:

                [T]he data in NCTUE’s database…is sold to NCTUE
                members in the form of data reports, which are consumer
                reports…those consumer reports are used by NCTUE’s
                members to make credit decisions regarding
                consumers…Thus, the data that NCTUE provided to
                Equifax meets the “expectation of use” and “reason for
                compilation” elements of the purpose requirement.”

Id. at p. 17.

       Plaintiff has not produced any evidence that his entire NCTUE credit file,

showing all his utility creditors, identifying information, full account histories, and

similar credit information - such as is provided to NCTUE’s members upon request


                                          7
- was ever provided to Equifax. This is because Equifax, an entity that does not

extend credit, neither requested nor received Plaintiff’s entire NCTUE credit file.

The Insight Score does not contain or constitute an NCTUE consumer report. As

discussed above, Equifax operators did not see, or even have the ability to access,

anything but the Insight score itself when viewing Plaintiff’s Equifax file.

Declaration of Lisa Willis, ¶¶ 23-30. Accordingly, Plaintiff’s motion should be

denied because the information at issue here was not a consumer report.

      Plaintiff’s Yang analysis (Doc. 48-1 at 11- 19) does not prove otherwise.

Plaintiff admits Equifax did not use the information at issue here for credit-related

purposes. See Doc. 48-1 at p. 14. Instead, he argues the information is still a

consumer report based on the Eleventh Circuit’s holding in Yang. Id. at 15-17.

Defendants discussed the Yang case in their motion for summary judgment, so only

a brief recap is warranted here. Relevant to this discussion, Yang involved “Inquiry

Access Reports” or “IARs” compiled and produced by Equifax and sold to

GEICO. 146 F.3d 1320 (11th Cir. 1998). GEICO used the IAR as part of its

investigation of an insurance claim made by Yang. Id. The Eleventh Circuit,

interpreting the language of 1681a(d), found that although GEICO did not use the

IAR for a credit-related purpose, the IAR was still a consumer report because

Equifax compiled the information and expected IARs to be used as consumer


                                         8
reports. Id. Plaintiff rests his argument here on NCTUE’s reason for compilation

and its expectation of use. Doc. 48-1 at pp. 14-17.

      The parties in Yang did not dispute the purpose for which Equifax compiled

the IARs nor Equifax’s expected use of the IARs and so the Eleventh Circuit

necessarily did not reach those issues. Not so here. The parallel to IARs in this case

is not NCTUE data reports, as Plaintiff argues. Data reports were not provided and

are not relevant here. The information at issue is the NCTUE data. The record

evidence shows that NCTUE did not provide NCTUE data to Equifax with the

expectation that Equifax would use it for credit-related purposes. Doc. 53-2 at ¶¶

39-54. Nor did NCTUE compile the NCTUE data so that Equifax could use it for

credit-related purposes. Id. Indeed, as discussed above and in its own MSJ, Equifax

does not, as a company, extend credit, the purpose for which a data report would

be used. Plaintiff’s motion should be denied and Defendants’ motion granted

because the NCTUE data does not meet the “reason for compilation” or

“expectation of use” requirements of Yang.

      Yang is further distinguishable because it involved the transmission of

information from a CRA to an outside third-party. In contrast, the information here

never left Equifax. In particular, Yang involved the transmission of an IAR from

Equifax, a CRA, to GEICO, a third-party insurance company that is not a CRA.


                                          9
The IAR provided to GEICO included information regarding the entities that had

requested Mr. Yang’s consumer report from Equifax. This is information GEICO

did not otherwise have. The information at issue here appeared to Equifax

operators in the form of a three-digit number—the Insight Score. At most this was

the partial product of NCTUE data. The Insight Score was based on information

Equifax already had available either in its own database or in the database it

maintained on behalf of NCTUE. This is a far cry from the consumer reports at

issue in Yang where GEICO was able to view the actual data—in that case

inquiries—contained in the IARs.

      Finally, Plaintiff points to no evidence that Equifax ever distributed the

Insight Score, or any component data thereof, to a third party. This distinction is

important because Yang involved the distribution of a consumer’s personal

information to an outside third party—the exact harm Congress sought to prevent

through the permissible purpose provisions of the FCRA. GEICO received

personal information about Plaintiff that it did not otherwise possess and to which

it was not otherwise entitled. Here, however, none of the information left Equifax.

Accordingly, under the unique circumstances of this case, Yang does not apply.




                                        10
III.   DEFENDANTS DID NOT WILLFULLY VIOLATE THE FCRA.

       Defendants have shown in their motion for summary judgment why they did

not willfully violate the FCRA. Doc. 53-1 at pp. 23-24. Nevertheless, Plaintiff

seeks summary judgment as to Defendants’ alleged willful violations of the FCRA.

Doc. 48. He does not seek summary judgment for his damages or for any alleged

negligent violations of the FCRA. Id. The Court should deny Plaintiff’s PMSJ even

if the Court finds that (1) Plaintiff had standing under Article III, and (2) the

Insight scores were consumer reports under the FCRA, because the Defendants did

not willfully violate the FCRA.

       The FCRA permits awards of statutory and punitive damages only if a

consumer reporting agency “willfully fails to comply with any requirement”

imposed by the Act. 15 U.S.C. § 1681n(a)(2). Willful misconduct under the FCRA

encompasses both intentional and reckless violations of the law. Safeco Ins. Co. of

Am. v. Burr, 551 U.S. 47, 68-69 (2007). Reckless misconduct is “conduct violating

an objective standard: action entailing ‘an unjustifiably high risk of harm that is

either known or so obvious that it should be known.’” Safeco, 551 U.S. at 68

(quoting Farmer v. Brennan, 511 U.S. 825, 836 (1994)). For a willfulness claim to

succeed, the defendant must have engaged in much more than unreasonable

conduct; it must have run a risk of violating the law “substantially greater” than the


                                         11
risk associated with mere carelessness. Id. at 69. Here, Plaintiff has failed to carry

his burden to show that the alleged conduct of Equifax and NCTUE ran a risk

substantially greater than mere carelessness. Here, there was no risk of harm to

Plaintiff because the NCTUE data used to calculate the Insight Score was never

provided to any third parties. It was only exchanged, in the form of an Insight

Score viewable by Equifax’s operators, between Equifax and NCTUE – the two

entities that already had access to the data and were its stewards. Doc. 53-1 at pp.

23-24.

      Equifax serves as NCTUE’s vendor. Doc. 53-2 at ¶ 9. In that role, it

provides operational services to NCTUE, including responding to consumer

disputes and managing the NCTUE database. Id. at ¶¶ 9-11. Equifax did not obtain

any NCTUE information that it did not otherwise already have access to through

its role as NCTUE’s vendor. Id. at ¶¶ 23-29; 40; 42-44. Equifax and NCTUE share

the same interests in protecting the security of NCTUE data and assuring

NCTUE’s data reports are only used for a permissible purpose under the FCRA. Id.

at ¶ 12. Equifax did not intend to violate the FCRA at all, let alone willfully, in its

handling of NCTUE’s data. Id. at ¶ 80.

      Like Equifax, NCTUE did not willfully violate the FCRA. NCTUE has a

longstanding contractual relationship with Equifax. Id. at ¶¶ 8-22. Based on this


                                          12
longstanding relationship, NCTUE had every reason to believe that Equifax, a

national consumer reporting agency, would comply with the FCRA in its use and

management of NCTUE’s data. Id. at ¶¶ 12-22. This belief is based on a number of

factors, including: periodic audits of Equifax, quarterly meetings, and frequent

calls to discuss operational issues. Id. at ¶¶ 20-22. In 2018,3 upon learning of the

circumstances that gave rise to this lawsuit, NCTUE, in an abundance of caution,

asked Equifax to stop using NCTUE information to calculate Insight Scores in this

way. Equifax did so. On these facts, Plaintiff’s motion should be denied and

Defendants’ motion granted.

      Finally, Plaintiff argues that NCTUE had “actual knowledge that Equifax

was accessing NCTUE credit files when reinvestigating consumer disputes.” Doc.

48-1 at p. 24. To support this, Plaintiff makes an overbroad and untrue

characterization of the nature of certain communications between the parties that

occurred after the settlement of a prior and separate lawsuit in this district that only

3
  In his motion, Plaintiff claims that NCTUE “demand[ed] that Equifax stop
accessing NCTUE data reports” in the summer of 2016. Doc. 48-1 at p. 9. Not only
did Equifax not access NCTUE data reports for all the reasons previously
discussed, but the referenced conversation occurred in 2018, not 2016 as Plaintiff
claims. While Mr. Moore initially testified the conversation happened in 2016, he
simply made a mistake in recalling the dates. When he discovered the mistake
while reviewing the deposition transcript, he provided an errata sheet to the court
reporter. See, Supplemental Declaration of Alan Moore and Exhibit A thereto.
Plaintiff’s counsel was copied on the correspondence that provided the errata sheet.

                                          13
involved allegations against Equifax, Heagerty v. Ocwen Loan Servicing LLC,

2:14-cv-00132-WCO. Id. at 25. (“Mr. Heagerty exchanged emails with an attorney

at King & Spalding, Ms. Meryl Roper, who was representing both Equifax and

NCTUE at the time.”) The referenced exchange of emails related solely to the

posting of inquiries that occurred during the pendency of the former lawsuit as a

result of communications between Equifax and its outside counsel, and was not

related in any way to the manner in which reinvestigations are conducted. Mr.

Heagerty’s unsupported speculation and extrapolation of this email exchange as a

means of demonstrating NCTUE’s alleged actual knowledge, therefore, does not

create a genuine issue of material fact. See Cordoba v. Dillard’s, Inc., 419 F.3d

1169, 1181 (11th Cir. 2005) (“[s]peculation does not create a genuine issue of fact;

instead it creates a false issue, the demolition of which is a primary goal of

summary judgment.”) Accordingly, Plaintiff’s motion for summary judgment

should be denied and Defendants’ motion granted.

                                 CONCLUSION

      For the foregoing reasons and those included in Defendants’ MSJ,

Defendants’ motion should be granted, and Plaintiff’s motion should be denied

      Respectfully submitted this 17th day of June, 2019.




                                        14
KING & SPALDING LLP

By: /s/ J. Anthony Love
J. Anthony Love (Ga. Bar No. 459155)
N. Charles Campbell (Ga. Bar No. 210929)
1180 Peachtree Street N.E.
Atlanta, Georgia 30309-3521
Tel: (404) 572-4600
Fax: (404) 572-5100
Email: tlove@kslaw.com
Email: ccampbell@kslaw.com
Attorneys for Equifax Information
Services LLC and NCTUE




 15
                     CERTIFICATE OF COMPLIANCE

      The undersigned certifies that 14-point New Times Roman was used for this

Motion and that it has been formatted in compliance with Local Rule 5.1.

      This 17th day of June, 2019.

                                            /s/ N. Charles Campbell
                                            N. Charles Campbell




                                       16
